NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                                                         Electronically Filed
                                                         Intermediate Court of Appeals
                                                         CAAP-XX-XXXXXXX
                                                         06-JUL-2021
                                                         07:46 AM
                                                         Dkt. 28 SO


                               NO. CAAP-XX-XXXXXXX


                     IN THE INTERMEDIATE COURT OF APPEALS
                            OF THE STATE OF HAWAI#I


                     RICHARD ELINE, Petitioner-Appellant,
                                       v.
                     STATE OF HAWAI#I, Respondent-Appellee


          APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
         (S.P.P. NO. 1PR191000008 (CR. NOS. 1PC121001492 and
                            1PC151001201))


                          SUMMARY DISPOSITION ORDER
         (By:     Ginoza, Chief Judge, Leonard and Nakasone, JJ.)

                Petitioner-Appellant Richard Eline (Eline), self-
represented, appeals from the Order Denying Richard Eline's
Petition for Post-Conviction Relief, entered April 21, 2020, in
the Circuit Court of the First Circuit,1 which denied his Hawai#i
Rules of Penal Procedure Rule 40 Petition to Vacate, Set Aside,
or Correct Judgment or to Release Prisoner from Custody
(Petition).
          Eline's two-page Opening Brief seeks reversal of "all
[his] current and past convictions," arguing that he "was wrongly
convicted of his alleged crime" by a Circuit Court which "insists
upon using crime control"2 and "does not even recognize the U.S.


     1
                The Honorable Todd W. Eddins presided.
     2
                Eline fails to explain what he means by "crime control."
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Constitution," and that this court can grant his remedy "since
[it] allow[s] judges, clerks and court officials to do as they
please." He further argues that, "since [the court] do[es] not
recognize the U.S. Constitution, every single case since
statehood is illegal, unconstitutional, and null and void."
          Eline's Opening Brief contains no case citations,
statement of the case, record references, statement of the points
of error, or argument, as required by Hawai#i Rules of Appellate
Procedure (HRAP) Rule 28. Indeed, Eline's brief fails to comply
with the entirety of HRAP Rule 28, with the exception of section
(b)(9), which requires "a conclusion, specifying with
particularity the relief sought." HRAP Rule 28(b)(9).
          Failure to comply with HRAP Rule 28 is sufficient to
deny relief. HRAP Rule 28(b)(4) ("Points not presented in
accordance with this section will be disregarded . . . ."); HRAP
Rule 28(b)(7) ("Points not argued may be deemed waived."). In
Omerod v. Heirs of Kaheananui, 116 Hawai#i 239, 262, 172 P.3d
983, 1006 (2007), the Hawai#i Supreme Court disregarded points of
error due to noncompliance with HRAP Rule 28(b)(4)(ii) and (iii)
and (b)(4)(C), holding that appellants "are required to do more
than assert bald points of error," and that "cursory treatment of
the points of appeal cannot reasonably be considered compliant
with HRAP Rule 28(b)(4)." (footnote omitted). Similarly, in
Nuuanu Valley Association v. City and County of Honolulu, 119
Hawai#i 90, 93 n.2 194 P.3d 531, 534 n.2 (2008), the supreme
court declined to consider the appellee's argument due to
noncompliance with HRAP Rule 28(b)(3) and (b)(7). We find
Eline's Opening Brief to be patently less compliant with HRAP
Rule 28 than the examples in Omerod and Nuuanu Valley
Association.
           Notwithstanding the above, we note that it is the
policy of the appellate court to provide self-represented
litigants an opportunity to have their cases heard on the merits


                                  2
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

despite inartful pleading. Waltrip v. TS Enterprises, Inc., 140
Hawai#i 226, 239, 398 P.3d 815, 828 (2016); O'Connor v. Diocese
of Honolulu, 77 Hawai#i 383, 386, 885 P.2d 361, 364 (1994)
(citations omitted). However, this policy is premised on the
assumption that it is possible to ascertain a reasonable, liberal
construction of the defective pleading. See Waltrip, 140 Hawai#i
at 239, 398 P.3d at 828; O'Connor, 77 Hawai#i at 386, 885 P.2d at
364. While Eline seeks reversal of "all current and past
convictions," on the basis that he was "wrongly convicted," he
fails to explain what conviction(s) he refers to, where the
remedy was sought in the Petition, how the Circuit Court erred,
what is the meritorious basis for reversal, or why he is entitled
to the form of relief he seeks. Given the insufficiency of
relevant facts and argument presented to this court, we are
unable to ascertain a reasonable, liberal construction of the
basis for his appeal. We thus decline to address his arguments.3
          Therefore, IT IS HEREBY ORDERED that the Order Denying
Richard Eline's Petition for Post-Conviction Relief entered April
21, 2020, in the Circuit Court of the First Circuit, is hereby
affirmed.
          DATED: Honolulu, Hawai#i, July 6, 2021.
On the briefs:
                                   /s/ Lisa M. Ginoza
Richard Eline                      Chief Judge
Petitioner-Appellant
                                   /s/ Katherine G. Leonard
Lisa M. Itomura                    Associate Judge
Deputy Attorney General
for Respondent-Appellee            /s/ Karen T. Nakasone
                                   Associate Judge




     3
            Even if we attempted to ascertain a reasonable, liberal
construction of Eline's ambiguous argument that the Circuit Court "insists
upon using crime control" and "does not . . . recognize the U.S.
Constitution," he failed to raise the arguments before the Circuit Court in
his Petition; therefore, they are waived. See State v. Fagaragan, 115 Hawai#i
364, 367, 167 P.3d 739, 742 (2007).

                                      3